U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission File No.333-140305 EXCLUSIVE APPAREL, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-5567127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8860 Greenlawn Street, Riverside, California 92508 (Address of Principal Executive Offices) (951) 902-2022 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes[X]No[] Revenues for year ended December 31, 2008:$-0- Aggregate market value of the voting common stock held by non-affiliates of the registrant as of November 18, 2009 was:$-0- Number of shares of our common stock outstanding as of November 20, 2009 is: 37,000,000 The Company has retained the services of Pacific Stock Transfer Company to facilitate the processing of the stock certificates.Pacific Stock Transfer Company is a registrar and transfer agency located at 500 East Warm Springs Road, Suite 240, Las Vegas, Nevada 89119 having a telephone number of (702) 361-3033 State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 20, 2009:37,000,000 shares of common stock. EXPLANATORY NOTE On August27, 2009, the PCAOB issued PCAOB Release No.105-2009-006 revoking the registration of Moore& Associates, Chartered and barring Michael J. Moore, CPA, from being an associated person of a registered public accounting firm. The PCAOB imposed these sanctions on the basis of its findings concerning the alleged violations of Moore& Associates, Chartered and Michael J. Moore of Section10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 thereunder, PCAOB rules and auditing standards in auditing the financial statements, PCAOB rules and quality controls standards, and noncooperation with a Board investigation. A copy of the PCAOB Release can be accessed at the PCAOB website at http:www.pcaobus.org. As a result of the above action, we may not include the audit reports or consents of Moore& Associates, Chartered in any filings. Therefore, we engaged our current auditor to conduct at audit since inception through December31, 2008. The Company has restated its previously issued December 31, 2008, financial statements for matters related to the following previously reported item: the Company had revised the general and administrative expenses for the years ended December 31, 2008 and 2007 and for the period from Inception (September 8, 2006) through December 31, 2008 to reflect the inventory account balance that was written off on December 31, 2007, which consequently resulted in $15,771 decrease, $39,936 and $24,165increase in net loss for the years ended December 31, 2008 and 2007 and for the period from Inception (September 8, 2006) through December 31, 2008, respectively. Cash at December 31, 2008 was corrected to reflect the use of petty cash that was no longer being replenished. This adjustment decreased cash, increased general and administrative expenses and increased the net loss by $500. The financial statements for the yearsended December 31, 2008 and 2007 have been restated to reflect the corrections in accordance with FASB ASC 250(Prior authoritative literature: SFAS No. 154, "Accounting Change and Error Correction”). 2 PART I ITEM 1.DESCRIPTION OF BUSINESS GENERAL Exclusive Apparel, Inc., (“Company”) was incorporated in the State of Nevada on September 8, 2006. Exclusive Apparel, Inc. is a developmental stage company with a principal business objective of offering premium baseball cap type headwear for women with exquisite taste and extravagant appetites as exclusive accessories to differentiate themselves.Exclusive Apparel, Inc is committed to producing exclusive ball-type caps that are stylish and unique that caters to a more progressive clientele.The company will focus on baseball hat type headwear before it expands to belts, handbags and other similar accessories. Exclusive Apparel, Inc. is a development stage company that has not significantly commenced its planned principal operations. Exclusive Apparel, Inc. operations to date have been devoted primarily to startup and development activities, which include the following: 1. Formation of the Company; 2. Development of the Exclusive Apparel, Inc. business plan; 3. Conducted research on potential markets; 4. Identified contract designer, graphic artist, sewing manufacturer, screen printer and embroider to design and manufacturer our products. 5. Formulated multi-faceted marketing plan and marketing campaign in an effort to introduce our products to the market on a broader scope; 6. Formulated pilot programs for prospective markets; 7. Finalized sketches and chose fabric and materials for initial pilot production; 8. Identified appropriate distribution channels utilizing independent sales representatives and middlemen. Exclusive Apparel, Inc., is attempting to become operational. In order to generate revenues, Exclusive Apparel, Inc. must address the following areas: 1. Develop and Implement a Marketing Plan: In order to penetrate our targeted market, Exclusive Apparel, Inc. will use a multi-faceted marketing plan that includes a high-end website, exclusive catalogs, and a target specific marketing campaign directed to design consultants that cater to celebrities and higher-end income clients. 3 Phase II of the marketing effort will commence once we have gained recognition among celebrities and the more affluent fashionable consumer.The phase II plan will consist of exploiting the appropriate distribution channels using independent representatives who are experienced in accessory sales to high-end boutiques and upscale department stores. These independent representatives work as middlemen between Exclusive Apparel and the retailer.They are aggressive in that they will go directly to the retailers, work applicable trade shows, send samples and CAD sheets, and work directly with other accessory representatives to penetrate their desired retail accounts.Independent Representatives are paid a commission that is typically 15% plus expenses.Sales representatives will have a set monthly budget for samples and supplies provided by Exclusive Apparel. 2. Tailoring our website: Exclusive Apparel, Inc. has secured a web site domain located at www\\exclusiveapparel.biz.The site is currently under construction and upon securing additional funding, the Company has plans to enhance the web site. Since our inception on September 8, 2006 to December 31, 2008, the Company did not generate any significant revenues and has incurred a cumulative net loss of $209,436. The Company believes that raising $150,000 through the sale of common equity is sufficient for the company to become operational and sustain operations through the next twelve (12) months. The capital raised has been budgeted to establish our infrastructure and to become a fully reporting company. We believe that the recurring revenues from sales of services eventually will be sufficient to support ongoing operations. Unfortunately, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flow from sales will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. Exclusive Apparel, Inc. currently has one officer and one director. This individual allocates time and personal resources to Exclusive Apparel, Inc. on a part-time basis. As of the date of this report, Exclusive Apparel, Inc. has 37,000,000 shares of $0.001 par value common stock issued and outstanding. Exclusive Apparel, Inc. has administrative offices located at 6555 W. Gary Avenue, Las Vegas, Nevada 89139. Exclusive Apparel, Inc.’s fiscal year end is December 31. EMPLOYEES We have no full time employees.Sharon M. Lynch, our President, Secretary and Treasurer has agreed to allocate a portion of her time to our activities without compensation. ITEM 2.DESCRIPTION OF PROPERTY Exclusive Apparel, Inc. uses an administrative office located at 6555 W. Gary Avenue, Las Vegas, Nevada 89139. The office space is free of charge and no lease exists. There are currently no proposed programs for the renovation, improvement or development of the facilities currently use. Exclusive Apparel, Inc. management does not currently have policies regarding the acquisition or sale of real estate assets primarily for possible capital gain or primarily for income. Exclusive Apparel, Inc. does not presently hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities. 4 ITEM 3.LEGAL PROCEEDINGS There is no litigation pending or threatened by or against us. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS On December 31, 2008, there were 29 shareholders of record of our common stock.Our shares of common stock have never been traded on any recognized stock exchange. DIVIDENDS We intend to retain future earnings to support our growth.Any payment of cash dividends in the future will be dependent upon: the amount of funds legally available therefore; our earnings; financial condition; capital requirements; and other factors which our Board of Directors deems relevant. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Plan of Operation On February 27, 2007 we received approval from the Securities and Exchange Commission of our Registration Statement on Form SB-2 wherein we registered 15,000,000 shares of our $.001 common stock in order to raise $150,000.00 as our initial capital prior to filing an application with the NASD on Form 211 to be listed on a public exchange.To date we have raised the $147,000.00 and are working on completing and submitting the Form 211 to the NASD. Results of Operation We did not have any operating income from inception (September 8, 2006) through December 31, 2008.For the year ended December 31, 2008, we recognized a net loss of $21,547.Some general and administrative expenses during the year were accrued.Expenses for the year were comprised of costs mainly associated with legal, accounting, and office. Liquidity and Capital Resources At December 31, 2008, we had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses. 5 ITEM 8.FINANCIAL STATEMENTS Our financial statements, together with the report of auditors, are as follows: EXCLUSIVE APPAREL, INC. FINANCIAL STATEMENTS AS OF DECEMBER 31, 2008 Exclusive Apparel, Inc.
